COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
JOSEPH LINO BARELA,                                    )
                                                                              )              
No.  08-02-00495-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
384th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20000D04684)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.2(a), which states that:
(a)        At any time before the appellate court=s decision, the appellate court may
dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate
clerk,  who must immediately send the
duplicate copy to the trial court clerk. 
An appellant must personally sign the written withdrawal.
 




Appellant and his
attorney have filed and signed the motion to dismiss.  Appellant having complied with the
requirements of Rule 42.2(a), the Court has considered this cause on Appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
 
 
January
16, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)